EXHIBIT 2.1 AGREEMENT AND PLAN OF MERGER By and Among KEARNY FINANCIAL CORP., KEARNY FEDERAL SAVINGS BANK, CENTRAL JERSEY BANCORP AND CENTRAL JERSEY BANK, NATIONAL ASSOCIATION Dated as of May 25, 2010 TABLE OF CONTENTS ARTICLE 1 THE MERGER Section 1.1 Consummation of Merger; Closing Date Section 1.2 Effect of Merger Section 1.3 Further Assurances Section 1.4 Directors and Officers ARTICLE 2 CONVERSION OF CONSTITUENTS’ CAPITAL SHARES Section 2.1 Manner of Conversion of Central Jersey Shares Section 2.2 Central Jersey Stock Options and Stock Appreciation Rights Section 2.3 Effectuating Conversion Section 2.4 Determination of Alternative Structures Section 2.5 Laws of Escheat ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF CENTRAL JERSEY Section 3.1 Corporate Organization Section 3.2 Capitalization Section 3.3 Financial Statements; Filings Section 3.4 Loan Portfolio; Reserves Section 3.5 Certain Loans and Related Matters Section 3.6 Authority; No Violation Section 3.7 Consents and Approvals Section 3.8 Broker’s Fees Section 3.9 Absence of Certain Changes or Events Section 3.10 Legal Proceedings; Etc. Section 3.11 Taxes and Tax Returns Section 3.12 Employee Benefit Plans Section 3.13 Title and Related Matters Section 3.14 Real Estate Section 3.15 Environmental Matters Section 3.16 Commitments and Contracts Section 3.17 Regulatory Matters Section 3.18 Registration Obligations Section 3.19 Antitakeover Provisions Section 3.20 Insurance Section 3.21 Labor Section 3.22 Compliance with Laws Section 3.23 Transactions with Management Section 3.24 Derivative Contracts Section 3.25 Deposits Section 3.26 Controls and Procedures Section 3.27 SEC Filings Section 3.28 Proxy Materials Section 3.29 Deposit Insurance Section 3.30 Intellectual Property Section 3.31 Fairness Option Section 3.32 No Trust Powers Section 3.33 Indemnification Section 3.34 Investment Securities Section 3.35 Untrue Statements and Omissions ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF KEARNY Section 4.1 Organization and Related Matters of Kearny Section 4.2 Authorization Section 4.3 Consents and Approvals Section 4.4 Proxy Materials Section 4.5 Regulatory Matters Section 4.6 Absence of Certain Changes or Events Section 4.7 Deposit Insurance Section 4.8 Access to Funds Section 4.9 Untrue Statements and Omissions ARTICLE 5 COVENANTS AND AGREEMENTS Article 5.1 Conduct of the Business of the Parties Article 5.2 Current Information Article 5.3 Access to Properties; Personnel and Records, System Integration Article 5.4 Proxy Statement/Approval of Shareholders Article 5.5 No Other Bids Article 5.6 Notice of Deadlines Section 5.7 Maintenance of Properties; Certain Remediation and Capital Improvements Section 5.8 Environmental Audits Section 5.9 Title Insurance Section 5.10 Surveys Section 5.11 Consents to Assign and Use Leased Premises Section 5.12 Compliance Matters Section 5.13 Conforming Accounting and Reserve Policies Section 5.14 Support Agreements Section 5.15 Disclosure Controls Section 5.16 Bank Merger Agreement ARTICLE 6 ADDITIONAL COVENANTS AND AGREEMENTS Section 6.1 Best Efforts; Cooperation Section 6.2 Regulatory Matters Section 6.3 Employment and Employee Benefit Matters Section 6.4 Indemnification ii Section 6.5 Transaction Expenses of Central Jersey Section 6.6 Press Releases Section 6.7 Prior Notice and Approval Before Payments to be Made Section 6.8 Post Merger Activities of Central Jersey Directors Section 6.9 Notification of Certain Matters Section 6.10 Central Jersey Division Section 6.11 Community Charitable Foundation Section 6.12 Supplemental Indenture Section 6.13 Disclosure Supplements Section 6.14 Preferred Stock Redemption ARTICLE 7 MUTUAL CONDITIONS TO CLOSING Section 7.1 Shareholder Approval Section 7.2 Regulatory Approvals Section 7.3 Litigation ARTICLE 8 CONDITIONS TO THE OBLIGATIONS OF KEARNY Section 8.1 Representations and Warranties Section 8.2 Performance of Obligations Section 8.3 Certificates Representing Satisfaction of Conditions Section 8.4 Absence of Adverse Facts Section 8.5 Consents Under Agreements Section 8.6 Material Condition Section 8.7 Certification of Claims Section 8.8 Environmental Audit Results Section 8.9 Support Agreements Section 8.10 Power of Attorney Section 8.11 Receipt of Option Cancellation Agreements Section 8.12 Addenda to Employment and Change in Control Agreements Section 8.13 Nonperforming Assets ARTICLE 9 CONDITIONS TO OBLIGATIONS OF CENTRAL JERSEY Section 9.1 Representations and Warranties Section 9.2 Performance of Obligations Section 9.3 Certificate Representing Satisfaction of Conditions iii ARTICLE 10 TERMINATION, WAIVER AND AMENDMENT Section 10.1 Termination Section 10.2 Effect of Termination; Termination Fee Section 10.3 Amendments Section 10.4 Waivers Section 10.5 Non-Survival of Representations, Warranties and Covenants ARTICLE 11 MISCELLANEOUS Section 11.1 Definitions Section 11.2 Entire Agreement Section 11.3 Notices Section 11.4 Severability Section 11.5 Costs and Expenses Section 11.6 Captions Section 11.7 Counterparts Section 11.8 Persons Bound; No Assignment Section 11.9 Governing Law Section 11.10 Exhibits and Schedules Section 11.11 Waiver Section 11.12 Construction of Terms Section 11.13 Specific Performance Exhibits Exhibit A Form of Corporate Plan of Merger Exhibit B Form of Support Agreement Exhibit C Form of Addendum to Change of Control Agreements Exhibit D Form of Bank Plan of Merger Exhibit E Form of Option Cancellation and Release Agreement iv AGREEMENT AND PLAN OF MERGER By and Among KEARNY FINANCIAL CORP., KEARNY FEDERAL SAVINGS BANK, CENTRAL JERSEY BANCORP AND CENTRAL JERSEY BANK, NATIONAL ASSOCIATION This AGREEMENT AND PLAN OF MERGER, dated as of the 25th day of May, 2010 (this “Agreement”), by and among Kearny Financial Corp., a federal corporation (“Kearny”), Kearny Federal Savings Bank, a federal savings bank (“Kearny Bank”), Central Jersey Bancorp, a New Jersey corporation (“Central Jersey”) and Central Jersey Bank, National Association, a national banking association (“Central Jersey Bank”) (each, a “Party” and, collectively, the “Parties”). WITNESSETH THAT: WHEREAS, the Boards of Directors of Kearny and Central Jersey deem it in the best interests of Kearny and Central Jersey, respectively, and of their respective shareholders, that Kearny and Central Jersey enter into this Agreement pursuant to which Kearny will acquire all of the issued and outstanding shares of capital stock of Central Jersey through the merger of a wholly owned acquisition subsidiary of Kearny with and into Central Jersey (the “Merger”); WHEREAS, Kearny owns all of the issued and outstanding capital stock of Kearny Bank and Central Jersey owns all of the issued and outstanding capital stock of Central Jersey Bank, and it is contemplated that, immediately following the Merger, Central Jersey Bank will be merged with and into Kearny Bank with Kearny Bank as the surviving entity (the “Bank Merger”); WHEREAS, concurrently with the execution of this Agreement, Kearny and Kearny Bank have entered into an Addendum to the [Second] Amended and Restated Change of Control Agreement in the form attached as Exhibit C hereto with certain of the officers of Central Jersey Bank who are parties to [Second] Amended and Restated Change of Control Agreements with Central Jersey as detailed herein; WHEREAS, as an inducement and condition to Kearny’s entering into this Agreement, each of the directors of Central Jersey who has been nominated for election to the Central Jersey Board of Directors at the Central Jersey annual meeting of shareholders to be held on May 26, 2010 (the “Annual Meeting”) and each of the executive officers of Central Jersey in their individual capacity have entered into a Support Agreement in the form attached hereto as ExhibitB.1 or B.2, as the case may be, with Kearny pursuant to which they have agreed to take certain actions in support and cooperation of this transaction and the surviving corporation. 1 NOW, THEREFORE, in consideration of the premises and the mutual covenants, representations, warranties and agreements herein contained, the Parties agree that all the outstanding shares of common stock of Central Jersey will be acquired by Kearny through the merger of an acquisition subsidiary of Kearny with and into Central Jersey and that the terms and conditions of the Merger, the mode of carrying the Merger into effect, including the manner of converting the shares of common stock of Central Jersey, par value $0.01 per share, into cash, shall be as hereinafter set forth. ARTICLE 1 THE MERGER Section 1.1Consummation of Merger; Closing Date. (a)On the terms and subject to the conditions set forth in this Agreement, at the Effective Time of the Merger, a corporation to be organized under the laws of State of New Jersey as a wholly owned subsidiary of Kearny for the sole purpose of facilitating the Merger (“Merger Sub”), shall be merged with and into Central Jersey pursuant to the provisions of the New Jersey Business Corporation Act (“NJBCA”) and the separate corporate existence of Merger Sub shall cease.Central Jersey shall be the surviving corporation of the Merger (sometimes hereinafter referred to as the “Surviving Corporation”) and shall continue its corporate existence under the laws of the State of New Jersey as a subsidiary of Kearny.The Merger shall be consummated pursuant to the terms and conditions of this Agreement, which has been approved and adopted by each of the Boards of Directors of Kearny, Kearny Bank, Central Jersey and Central Jersey Bank, and of the Plan of Merger to be entered into by and between Merger Sub and Central Jersey substantially in the form appended as Exhibit A, which will be approved and adopted by the Boards of Directors of Central Jersey and of Merger Sub and by Kearny as the sole shareholder of Merger Sub. (b)Subject to the prior satisfaction or waiver of the conditions set forth in Articles 7, 8 and 9 hereof, the Merger shall become effective as of the date and time specified in the Certificate of Merger to be filed with the New Jersey Office of the State Treasurer pursuant to the NJBCA (such time is hereinafter referred to as the “Effective Time of the Merger”).Subject to the terms and conditions hereof, unless otherwise agreed upon by Kearny and Central Jersey, the Effective Time of the Merger shall occur on the tenth (10th) business day following the later to occur of (i) the effective date (including expiration of any applicable waiting period) of the last required Consent (as defined herein) of any Regulatory Authority (as defined herein) having authority over the transactions contemplated under this Agreement and the satisfaction of all of the other terms and conditions of this Agreement and (ii) the date on which the shareholders of Central Jersey approve the transactions contemplated by this Agreement, or such other time as the Parties may agree; provided, however, that the Parties agree to extend the time onwhich the Effective Time of the Merger shall occur to the forty-fifth (45th) business day following the later to occur of the aforementioned events solely for the purpose of accomplishing the redemption of the Central Jersey Preferred Shares as contemplated in Section 6.14. 2 (c)The closing of the Merger (the “Closing”) shall take place at the principal offices of Kearny at 10:00 a.m. local time on the day that the Effective Time of the Merger occurs, or such other date, time and place as the Parties hereto may agree (the “Closing Date”).Subject to the provisions of this Agreement, at the Closing there shall be delivered to each of the Parties hereto the opinions, certificates and other documents and instruments required to be so delivered pursuant to this Agreement. Section 1.2Effect of Merger.At the Effective Time of the Merger, Merger Sub shall be merged with and into Central Jersey and the separate existence of Merger Sub shall cease.The certificate of incorporation and bylaws of Central Jersey, as in effect on the date hereof and as otherwise amended prior to the Effective Time of the Merger, shall be the certificate of incorporation and bylaws of the Surviving Corporation until further amended as provided therein and in accordance with applicable law.The Surviving Corporation shall have all the rights, privileges, immunities and powers and shall be subject to all the duties and liabilities of a New Jersey corporation and shall thereupon and thereafter possess all other privileges, immunities and franchises of a private, as well as of a public nature, of each of the constituent corporations.The Merger shall have the effects set forth in federal law and the NJBCA.All property (real, personal and mixed) and all debts on whatever account, including subscriptions to shares, and all chooses in action, all and every other interest, of or belonging to or due to each of the constituent corporations so merged shall be taken and deemed to be transferred to and vested in the Surviving Corporation without further act or deed.The title to any real estate, or any interest therein, vested in any of the constituent corporations shall not revert or be in any way impaired by reason of the Merger.The Surviving Corporation shall thenceforth be responsible and liable for all the liabilities and obligations of each of the constituent corporations so merged and any claim existing or action or proceeding pending by or against either of the constituent corporations may be prosecuted as if the Merger had not taken place or the Surviving Corporation may be substituted in its place.Neither the rights of creditors nor any liens upon the property of any constituent corporation shall be impaired by the Merger. Section 1.3Further Assurances.If, at any time after the Effective Time of the Merger, Kearny shall reasonably consider or be advised that any further deeds, assignments or assurances in law or any other acts are necessary or desirable to (i) vest, perfect or confirm, of record or otherwise, in Kearny its right, title or interest in, to or under any of the rights, properties or assets of Central Jersey or Central Jersey Bank or (ii) otherwise carry out the purposes of this Agreement, Central Jersey and its officers and directors shall be deemed to have granted to Kearny an irrevocable power of attorney to execute and deliver, in such official corporate capacities, all such deeds, assignments or assurances in law or any other acts as are necessary or desirable to (a) vest, perfect or confirm, of record or otherwise, in Kearny its right, title or interest in, to or under any of the rights, properties or assets of Central Jersey or Central Jersey Bank or (b) otherwise carry out the purposes of this Agreement, and the officers and directors of Kearny are authorized in the name of Central Jersey or otherwise to take any and all such action. Section 1.4Directors and Officers.Except as otherwise set forth herein, from and after the Effective Time of the Merger, the directors of the Surviving Corporation and officers of the Surviving Corporation shall be those persons serving as directors and officers of Merger Sub immediately prior to the Effective Time of the Merger. 3 ARTICLE 2 CONVERSION OF CONSTITUENTS’ CAPITAL SHARES Section 2.1Manner of Conversion of Central Jersey Shares.Subject to the provisions hereof, as of the Effective Time of the Merger and by virtue of the Merger and without any further action on the part of Kearny, Central Jersey or the holder of any shares of any of them, the shares of the constituent corporations shall be converted as follows: (a)Each share of capital stock of Kearny outstanding immediately prior to the Effective Time of the Merger shall, after the Effective Time of the Merger, remain outstanding and unchanged. (b)Each share of capital stock of Merger Sub outstanding immediately prior to the Effective Time of the Merger shall, after the Effective Time of the Merger, be exchanged for one Central Jersey Share (as defined below). (c)Each share of common stock of Central Jersey, par value $0.01 per share (the “Central Jersey Shares”) held by Central Jersey or by Kearny (or any of their subsidiaries) other than such shares held in a fiduciary capacity or as a result of debts previously contracted, shall be canceled and retired and no consideration shall be paid or delivered in exchange therefor. (d)Except with regard to Central Jersey Shares excluded under Section 2.1(c) above, each Central Jersey Share outstanding immediately prior to the Effective Time of the
